ORDER
The Court having considered the Petition of Cornell D.M. Judge Cornish for Reinstatement and the response filed thereto by the Attorney Grievance Commission in the above captioned case, it is this 3rd day of October, 2003,
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby GRANTED, and the petitioner, Cornell D.M. Judge Cornish, is reinstated to the practice of law in this State, and it is further
ORDERED, that the Clerk of the Court shall replace the name of Cornell D.M. Judge Cornish upon the register of attorneys entitled to practice law in this State and certify that fact to the Trustees os the Client Protection Fund and the Clerks of all judicial tribunals in this State.